                                   UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
                                           SAN JOSE DIVISION
IN RE: IMPERIAL TOY LLC                                          CASE NO: 19-52335 MEH
                                                                 DECLARATION OF MAILING
                                                                 CERTIFICATE OF SERVICE
                                                                 Chapter: 7
                                                                 ECF Docket Reference No. 302
                                                                 Judge: Hon. M. Elaine Hammond
                                                                 Hearing Location: Via Court Call or Zoom Videoconference
                                                                 Hearing Date: February 11, 2021
                                                                 Hearing Time: 10:00 a.m.


On 1/13/2021, I did cause a copy of the following documents, described below,
Motion for Good Faith Settlement Determination ECF Docket Reference No. 302
Declaration of Gregg S. Kleiner in Support of Motion for Good Faith Settlement Determination 302-1
Memorandum of Points and Authorities in Support of Good Faith Settlement Determination 302-2




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated
as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 1/13/2021
                                                           /s/ Gregg S. Kleiner
                                                           Gregg S. Kleiner 141311
                                                           Rincon Law, LLP
                                                           268 Bush Street, No. 3335
                                                           San Francisco, CA 94104
                                                           415 672 5991


           Case: 19-52335          Doc# 304       Filed: 01/13/21       Entered: 01/13/21 08:32:35           Page 1 of
                                                               3
                                        UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF CALIFORNIA
                                                SAN JOSE DIVISION
 IN RE: IMPERIAL TOY LLC                                                CASE NO: 19-52335 MEH

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7
                                                                        ECF Docket Reference No. 302
                                                                        Judge: Hon. M. Elaine Hammond
                                                                        Hearing Location: Via Court Call or Zoom Videoconference
                                                                        Hearing Date: February 11, 2021
                                                                        Hearing Time: 10:00 a.m.


On 1/13/2021, a copy of the following documents, described below,

Motion for Good Faith Settlement Determination ECF Docket Reference No. 302
Declaration of Gregg S. Kleiner in Support of Motion for Good Faith Settlement Determination 302-1
Memorandum of Points and Authorities in Support of Good Faith Settlement Determination 302-2




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 1/13/2021




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Gregg S. Kleiner
                                                                            Rincon Law, LLP
                                                                            268 Bush Street, No. 3335
                                                                            San Francisco, CA 94104
              Case: 19-52335            Doc# 304        Filed: 01/13/21         Entered: 01/13/21 08:32:35               Page 2 of
                                                                     3
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM


STEPHEN T. O NEILL                       JEFFREY N WISHMAN                        HOWARD M EHRENBERG
DORSEY & WHITNEY LLP                     1055 WILSHIRE BLVD SUITE 1900            SULMEYERKUPETZ
305 LYTTON AVENUE                        LOS ANGELES CA 90017                     333 SOUTH GRAND AVENUE SUITE 3400
PALO ALTO CA 94301                                                                LOS ANGELES CA 90071




CYNTHIA M. COHEN PARTNER                 JENNIFER C. HAGLE                        PETER ERROL TIGER
BROWN WHITE & OSBORN LLP                 SIDLEY AUSTIN LLP                        1247 ROBERTO LANE
333 S. HOPE STREET SUITE 4000            555 W 5TH ST. 40TH FL                    LOS ANGELES CA 90077
LOS ANGELES CA 90071                     LOS ANGELES CA 90013




                                                                                  INTERNATIONAL
STEFANIE LYNN TIGER                      LYNN K. TIGER                            DAVID JAMES BENNETT
1247 ROBERTO LANE                        4976 ODESSA AVENUE                       JOINT AND SEVERAL LIQUIDATOR
LOS ANGELES CA 90077                     ENCINO CA 91436                          IMPERIAL ENTERTAINMENT INTERNATIONAL
                                                                                  LIMITED
                                                                                  12/F 28 HENNESSY ROAD
                                                                                  WAN CHAI HONG KONG




NAVIGATORS PRO                           JULIE WARD VICE PRESIDENT                TAWNI TRAN CLCS
A DIVISION OF NAVIGATORS MANAGEMENT      HUB INTERNATIONAL INSURANCE SERVICES     COMMERCIAL LINES ACCOUNT MANAGER
COMPANY INC.                             INC.                                     HUB INTERNATIONAL LIMITED
ONE PENN PLAZA 32ND FLOOR                6701 CENTER DR. WEST SUITE 1500          600 CORPORATE POINTE STE. 600
NEW YORK NY 10119                        LOS ANGELES CA 90045                     CULVER CITY CA 90230




MARCUM FINANCIAL SERVICES LLC            MARCUM FINANCIAL SERVICES LLC            NAVIGATORS PRO
777 SOUTH FIGUEROA STREET 29TH FLOOR     AGENT FOR SERVICE OF PROCESS: STEVE      ATTN: ART DEL PRINCIPE
LOS ANGELES CA 90017                     BRETT                                    ONE PENN PLAZA 32ND FLOOR
                                         1920 MAIN STREET SUITE 950               NEW YORK NY 10119
                                         IRVINE CA 92614




NAVIGATORS PRO
83 WOODSTER HEIGHTS ROAD
DANBURY CT 06810




           Case: 19-52335       Doc# 304     Filed: 01/13/21     Entered: 01/13/21 08:32:35      Page 3 of
                                                          3
